19-3468-cv
Cavalier Fundamental Growth Fund v. Skechers U.S.A et al.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of October, two thousand twenty.

PRESENT:        JON O. NEWMAN,
                RICHARD C. WESLEY,
                JOSEPH F. BIANCO,
                              Circuit Judges.


CAVALIER FUNDAMENTAL GROWTH FUND,                           19-3468-cv

                                 Movant-Appellant,

STEAMFITTERS LOCAL 449 PENSION PLAN,
Individually and on Behalf of All Others Similarly Situated,

                                 Plaintiff,

                         v.

SKECHERS U.S.A, INC., ROBERT GREENBERG,
DAVID WEINBERG,

                                 Defendants-Appellees.
For Movant-Appellant:                                         DAVID J. GOLDSMITH (Carol C. Villegas,
                                                              Alec T. Coquin, on the brief), Labaton
                                                              Sucharow LLP, New York, NY.

For Defendants-Appellees:                                     ABBY F. RUDZIN (Seth Aronson, Los
                                                              Angeles, CA, on the brief), O’Melveny
                                                              & Myers LLP, New York, NY.


        On appeal from the United States District Court for the Southern District of New York

(Torres, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Movant-Appellant Cavalier Fundamental Growth Fund appeals from the district court’s

September 23, 2019 order dismissing the Second Amended Complaint for failure to state a claim.

This Court reviews the grant of a motion to dismiss de novo, accepting all factual allegations in

the complaint as true and drawing all reasonable inferences in favor of the plaintiff. City of

Providence v. BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017). For substantially the reasons

provided by the district court, we AFFIRM the decision below. 1


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk of Court




1
  Three alleged misstatements were not specifically identified as inactionable in the opinion below. See
Joint App’x at 74, 96, 99. The district court’s analysis of the other alleged misstatements extends to those
three as well. Each is inactionable as opinion, puffery, or a forward-looking statement accompanied by
meaningful cautionary language—or some combination of the three. Further, we agree with the district
court that we need not reach the scienter issue since Appellant’s Section 10(b) claim fails in the absence of
actionable misstatements.

                                                     2